ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                )
                                            )
Hwasan Engineering & Construction Co., Ltd. ) ASBCA Nos.        62013, 62266
                                            )
Under Contract No. W912UM-17-C-0043 )

APPEARANCE FOR THE APPELLANT:                   Song Yong Eui, Esq.
                                                 Central IP & Law
                                                 Seoul, Korea

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Paul B. Taylor, Esq.
                                                 Engineer Trial Attorney
                                                 U.S. Army Engineer District, Far East
                                                 Seoul, Korea

                            ORDER OF DISMISSAL

      These appeals have been withdrawn. Accordingly, they are dismissed from the
Board’s docket with prejudice.

      Dated: August 13, 2020



                                              DAVID D’ALESSANDRIS
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62013, 62266, Appeals of
Hwasan Engineering & Construction Co., Ltd., rendered in conformance with the
Board’s Charter.

      Dated: August 14, 2020


                                          PAULLA K. GATES-LEWIS
                                          Recorder, Armed Services
                                          Board of Contract Appeals